Exhibit 10.16

MASIMO CORPORATION

AMENDED AND RESTATED

2007 SEVERANCE PROTECTION PLAN

Participation Agreement for

Anand Sampath



--------------------------------------------------------------------------------

 

LOGO [g443194g00u03.jpg]

April 30, 2009

Personal & Confidential

Mr. Anand Sampath

Masimo Corporation

Executive Vice President, Engineering

40 Parker

Irvine, California 92618

 

Re: Masimo Corporation Amended and Restated 2007 Severance Protection
Plan—Limited Participation Agreement

Dear Anand:

This letter relates to the Amended and Restated 2007 Severance Protection Plan
(the “Plan”) that we, Masimo Corporation, have adopted.

Through this letter, you are being offered the opportunity to become a limited
Participant (a term defined in the Plan) in the Plan before the three (3) years
of service specified in the Plan and, thereby, to be eligible to receive only
the change in control benefits (and not the basic or the voluntary severance
benefits) described below. A copy of the Plan is attached to this letter and
incorporated herein by reference. You should read the Plan carefully and become
comfortable with its terms and conditions, and those set forth below. Upon
completion of three (3) years of service to Masimo Corporation, you will be
eligible for full participation in the Plan.

If you choose to sign below, you will be establishing a Participation Agreement,
within the meaning of the Plan, and as limited by the terms of this
Participation Agreement; and, you will thereby be acknowledging and agreeing to
the following provisions:

(a) that you have received and reviewed a copy of the Plan;

(b) that terms not defined in this Participation Agreement, but beginning with
initial capital letters, shall have the meanings assigned to them in the Plan;

(c) that your limited participation in the Plan requires that you agree
irrevocably and voluntarily to the terms of the Plan and the terms set forth
below; and

(d) that you have had the opportunity to carefully evaluate this opportunity,
and desire to participate in the Plan according to the terms and conditions set
forth herein.

Subject to the foregoing, we invite you to become a limited Participant in the
Plan. Your limited participation in the Plan will be effective upon your signing
and returning this Participation



--------------------------------------------------------------------------------

Agreement to the Company within thirty (30) days of your receipt of this
Participation Agreement.

NOW, THEREFORE, you and the Company (hereinafter referred to as the “parties”)
hereby agree as follows:

1. If (a) your employment terminates on the date of a Change in Control
specifically because your current job, or similar job, was not offered to you on
the date of such Change in Control, or (b) you experience a Covered Termination
on or after a Change in Control for a reason other than as set forth in
preceding Section 1(a) then, in accordance with Sections 3 and 4 of the Plan,
fifty percent (50%) of each of your unvested and outstanding stock options or
other equity-based awards will immediately vest upon a Change in Control.

2. As a condition of receiving the limited Change in Control Severance Benefits
pursuant to the Plan and this Participation Agreement, you must sign all
relevant documents listed in Section 4 of the Plan, subject to the condition
that you will be exempted from the three (3) year eligibility requirement under
Section 4(a) of the Plan.

3. In consideration of becoming eligible to receive the limited Change in
Control Severance Benefits provided under the terms and conditions of the Plan
and this Participation Agreement, you agree to waive any and all rights,
benefits, and privileges to severance benefits that you might otherwise be
entitled to receive under any other oral or written plan, employment agreement
or arrangement.

4. You understand that the waiver set forth in Section 3 above is irrevocable,
and that this Participation Agreement and the Plan set forth the entire
agreement between us with respect to any subject matter covered herein.

5. Subject to Section 12(b) of the Plan, this Participation Agreement shall
terminate, and your status as a “Participant” in the Plan shall end, on the
termination of your employment other than pursuant to a “Covered Termination” as
defined in Section 2(d)(i) of the Plan.

6. If while the Plan and this Participation Agreement are in effect, you
acknowledge that if you decide to voluntarily resign, you will give the Company
six (6) months notice.

7. As a condition for receiving benefits under the Plan and this Participation
Agreement, you agree that the Committee may reduce your Plan benefits to avoid
triggering any “excess parachute payments” under Section 280G of the Code.

8. If any provision of the Plan, or of this Participation Agreement, is
determined to be unlawful, invalid or unenforceable, such provision shall be
deemed severed from the Plan or this Participation Agreement, respectively, but
every other provision of the Plan or of this Participation Agreement shall
remain in full force and effect. In substitution for any provision of the Plan
or this Participation Agreement being held unlawful, invalid or unenforceable,
there shall be substituted a provision of similar import reflecting the original
intent of the parties hereto to the fullest extent permissible under law.



--------------------------------------------------------------------------------

9. You recognize and agree that your execution of this Participation Agreement
results in your limited enrollment and participation in the Plan, that you agree
to be bound by the terms and conditions of the Plan and this Participation
Agreement, and that you understand that this Participation Agreement may not be
amended or modified except pursuant to Section 12 of the Plan.

 

Dated: April 30, 2009    MASIMO CORPORATION:    By:  

/s/ Joe E. Kiani

     Joe E. Kiani      CEO & Chairman of the Board

ACCEPTED AND AGREED TO this 12th day of May, 2009.

 

/s/ Anand Sampath

Anand Sampath